Citation Nr: 9900648	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-36 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a chondromalacia 
of the left knee, post-operative status with bone grafting, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, post-operative status with bone grafting, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1980 to 
February 1987.  This appeal arises before the Board of 
Veterans Appeals (Board) from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the veterans 
claim seeking entitlement to an increased rating from 10 
percent disabling for a right knee disability, post-operative 
status with bone grafting and from an April 1997 rating 
decision which granted the veteran an increased rating to 10 
percent disabling for chondromalacia of the left knee, post-
operative status with bone grafting.  In October 1997, the RO 
granted the veteran an increased rating for his right knee 
disability to 20 percent disabling and for his left knee 
disability to 20 percent disabling.  The veteran continued 
his appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In evaluating the severity of the veterans knee 
disabilities, his limitation of motion of the knees due to 
pain must be considered.  Specifically, in evaluating 
increased rating claims for musculoskeletal disabilities, the 
Court of Veterans Appeals (Court) has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1998) 
or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veterans increased rating claims.  

The veteran was last examined for his knees in October 1997.  
The examination complied with the requirements set forth in 
DeLuca in many respects.  Still, the examiner failed to 
express an opinion as to whether pain could significantly 
limit functional ability during flare-ups or when the knees 
were used repeatedly over a period of time.  Therefore, the 
veteran needs to be afforded another VA examination.  The 
examining physician should note how manifestations such as 
painful motion, weakness, and fatigability limit functional 
ability and range of motion.  Therefore, further development 
is needed prior to evaluation of the veterans claims for 
increased ratings for his bilateral knee disabilities. 

Regarding the veterans knee disabilities, the VAs General 
Counsel issued a precedent opinion binding on both the RO and 
the Board that held that although a veteran can be rated 
separately under both Diagnostic Code 5257 and Diagnostic 
Code 5003, a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis. VAOGCPREC 23-97 
(July 1, 1997).  When the RO readjudicates the veterans 
claims, they must consider this opinion of the VA General 
Counsel if it is determined that the veteran has arthritis.  

At the veterans October 1998, he stated that he had received 
treatment for his knees at the VA Medical Center in 
Charleston four weeks prior and that he was scheduled to be 
seen again in November.  The last treatment records from the 
VA Medical Center are from March 1998.  When during the 
course of review, it is determined that further evidence is 
essential for a proper appellate decision, the case must be 
remanded.  38 C.F.R. § 19.9 (1998).  VAs statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet. App. 37, 40 (1990).  Therefore, the RO 
should obtain all treatment records from the VA Medical 
Center in Charleston after March 1998.

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  
Specifically, the RO should obtain the 
treatment records from the VA Medical 
Center in Charleston starting in March 
1998.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected bilateral knee disabilities.  
The examiner should provide diagnoses of 
all disorders of the veterans knees.  
Such tests as the examining physician 
deems appropriate should be performed to 
include any neurological testing.  These 
tests should include a complete test of 
the range of motion of the veterans 
knees.  The examination report should 
include responses to the following 
medical questions:

a.  What is the range of motion of 
the veterans right knee in terms of 
flexion and extension?

b.  What is the range of motion of 
the veterans left knee in terms of 
flexion and extension?

c.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee and/or left knee, 
and if he does, can such recurrent 
subluxation or lateral instability 
be described as slight, moderate, or 
severe?  
d.  Does the veteran have arthritis 
of the right knee and/or the left 
knee?

e.  If the answer to question (d) is 
yes, is such arthritis related to 
the veterans service-connected knee 
disabilities?
 
f.  Does the veterans right knee 
and/or left knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms.)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee/and or left 
knee are used repeatedly over a 
period of time  (these 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

3.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claims of entitlement to 
increased ratings for his service-
connected right knee and left knee 
disabilities, both separately rated as 20 
percent disabling, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra.  The RO should also 
consider VAOGCPREC 23-97 (July 1, 1997).  
In the event that the claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
